Citation Nr: 0945343	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss from December 4, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In October 2009, the Veteran testified 
at a video hearing before the undersigned. 

While in January 2009 the RO issued three statements of the 
case which listed various issues (not found on the first page 
of this decision), the Veteran did not perfect an appeal as 
to any of these issues by filing a timely Substantive Appeal 
and therefore none of these issues are in appellate status.  
See 38 C.F.R. §§ 20.200, 20.302(c) (2009) (an appeal requires 
a notice of disagreement and a timely filed substantive 
appeal after issuance of a statement of the case).  


FINDING OF FACT

Since December 4, 2006, audiometric test results obtained 
during examination by VA audiologists correspond to a numeric 
designation of no greater than I in the right ear and I in 
the left ear.  


CONCLUSION OF LAW

Since December 4, 2006, the Veteran has not met the criteria 
for a compensable rating for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic 
Code 6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral hearing loss.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that the Veteran was provided before service connection was 
granted was legally sufficient (i.e., the January 2007 VCAA 
letter provided the Veteran prior to the March 2007 rating 
decision), VA's duty to notify in this case has been 
satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
file all identified and available post-service treatment 
records.  The Veteran was also afforded VA examinations in 
February 2007 and January 2009.  

While the Veteran and his representative challenged the 
adequacy of these examinations at the personal hearing, 
alleging that the examiner either by accident or on purpose 
skewed the test results, the Board finds these examinations 
are adequate for rating purposes.  The Board has reached this 
conclusion because the record is devoid of objective evidence 
that either of these examinations were conducted in an 
improper manor.  The Board also finds these examinations 
adequate for rating purposes because the examiners fully 
describe the functional effects caused by the Veteran's 
hearing disability as well as include a comprehensive 
examination of the claimant and adequate medical opinions as 
to the severity of his bilateral hearing loss that allows VA 
to rate the severity of his disability under all relevant 
Diagnostic Codes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 
(holding that in claims for increased rating for hearing 
loss, that "in addition to dictating objective test results, 
a VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report."). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the Veteran filed his claim in December 2006, the 
rating assigned for hearing loss is determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the Veteran's case, audiometric testing conducted at a 
February 2007 VA examination showed puretone thresholds of 
15, 15, 20, and 40 decibels in the right ear and puretone 
thresholds of 15, 20, 20, and 40 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 22.5 decibels in the right ear and 23.75 decibels in the 
left ear.  Speech recognition ability was 94 percent in the 
right ear and 96 percent in the left ear.

At the subsequent January 2009 VA examination, audiometric 
testing showed puretone thresholds of 15, 20, 25, and 35 
decibels in the right ear and puretone thresholds of 20, 25, 
25, and 30 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 23.75 decibels 
in the right ear and 25 decibels in the left ear.  Speech 
recognition ability was 96 percent in the right ear and 94 
percent in the left ear.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's right ear hearing 
losses, at its very worst, is assigned a numeric designation 
of I and the left ear hearing losses, at its very worst, is 
assigned a numeric designation of I.  These test scores 
result in the appellant's bilateral hearing loss being rated 
as noncompensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.

Similarly, as is apparent from the results set out above, the 
Veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the Veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Moreover, no examiner has indicated that the 
use of speech discrimination scores is inappropriate because 
of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Fenderson, supra.

Based on the Veteran's and his representative's written 
statements to the RO as well as the personal hearing 
testimony, regarding the rating schedule not adequately 
compensating the claimant for the problems caused by his 
bilateral hearing loss at work, the Board will considered the 
application of 38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran and his representative claim that the rating schedule 
does not adequately compensate the claimant for the problems 
caused by his bilateral hearing loss, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his bilateral hearing loss, acting 
alone, has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony.  In this 
regard, the Veteran is credible to report on what he sees and 
feels and others are credible to report on what they can see.  
See Jandreau, supra; Buchanan, supra; Charles, supra; also 
see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For 
example, the Veteran is competent to report that he has 
problems hearing people talk on the phone.  However, the 
Veteran is not competent to opine as to his own puretone 
thresholds or speech recognition ability because such 
opinions require medical expertise which he has not been 
shown to have and these types of findings are not readily 
observable by a lay person.  Id; also see Espiritu, supra.  
Furthermore, the Board finds more competent and credible the 
medical opinions provided by the experts at the Veteran's VA 
examinations than his and his representative's lay 
assertions.  Id; also see Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for a compensable rating for bilateral 
hearing loss must be denied. 


ORDER

A compensable evaluation for bilateral hearing loss is denied 
at all times from December 4, 2006.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


